DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed April 25, 2022, has been entered (in view of the RCE field May 9, 2022).  Prior to the amendment, claims 1-20 were pending in the application.  After entry of the amendment, claims 1-20 remain pending; of these, claims 1, 10, and 15 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 103
4.	Claim 1-3, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paurat et al., Canadian patent publication no. CA-2,107,536-A (“Paurat”) in view of Russell, U.S. Patent Application Publication No. 2017/0130531 (“Russell ‘531”).
Paurat discloses a system (see, e.g., the tunnel borer of Figs. 7-8) including a launch device (e.g., the lower launcher 7 shown attached to the machine frame 2 in Fig. 7) and a projectile (explosive charge 8) associated therewith that is accelerated by the launcher into contact with a first region of geologic material to form a recess having a first surface (Paurat discusses firing an explosive charge at a hard rock obstacle to disintegrate it; see, e.g., page 2, lines 13-19).  A first source of motive force is provided to move the launch device toward and away from the first region (note the range of movement arrow shown in Fig. 7 for the lower launcher 7 that is attached to the machine frame 2).  
A boring assembly includes a cutting tool (cutting head 6) having at least one cutting surface.  A second source of motive force is provided to move the boring assembly toward and away from the first region, independently from the launch device (note the hydraulic cylinder shown in Fig. 7 for pivoting the cutting arm 5; also note the telescoping movement of the cutting arm 5 depicted by the broken and solid lines in Figs. 1-2).  The at least one cutting surface is movable to contact a second region of the geologic material adjacent to the first region, such that a second surface of the second region will be closer to the at least one cutting surface than the first region.  It is noted that the following claim 1 recitation (spanning lines 13-17 of the amended claim) is interpreted as an intended use limitation:
... wherein one or more of the cutting tool or the at least one cutting surface is movable to contact a second region of the geologic material adjacent to the first region, wherein a second surface of the second region is closer to the at least one cutting surface than the first region;

Such an intended use limitation appearing in an apparatus claim is considered to be met so long as the prior art device is capable of performing the recited functions (whether or not the prior art reference actually intends or contemplates such a manner of operation).  See, MPEP 2114 II.  In the present case, the Paurat machine is capable of moving its cutting tool (i.e., the cutting head 6), or at least one cutting surface thereof, to contact a second region adjacent a first region that has been (or will be) impacted by a projectile from the launch tube, in the manner recited.  
Paurat further discloses a collection assembly (see the rock removal arrangement 4) that is positioned below the launch device and cutting tool.  The collection assembly includes a first member and a second member (i.e., a loading arrangement and a conveyor, respectively; see page 5, lines 26-27).  The first member (loading arrangement) includes a forward loading apron or ramp having an inclined surface, as can be seen for example, in Figs. 1, 3, 7, and 9.  Due to the inclined surface of the first member, movement of the first member (caused, e.g., by moving the machine frame 2) will cause a portion of generated debris to move onto the first member.  The second member (conveyor) applies force to the debris to move at least a portion thereof away from the first region.  
Although Paurat discloses a launch device 7, Paurat does not specifically disclose a launch tube that contains a propellant and that is part of a ram accelerator assembly, as recited.
In the same field of endeavor, Russell ‘531 discloses a ram accelerator system 100 (e.g., Fig. 1) having a launch tube 106 containing, for example, a projectile 104 and a propellant (as part of a boost mechanism 116; see Fig. 1; Russell ‘531 [0043]: “the boost mechanism 116 may include one or more propellant materials ... to accelerate the projectile...”).  With reference to Fig. 12, Russell ‘531 teaches the use of a system 1200 including a plurality of horizontally-disposed launch tubes 106 for tunnel boring.  Russell ‘531 further teaches using other types of devices in conjunction with the ram accelerators (e.g., a linear breaker device 1306 and/or a rotary breaker device 1314 as shown in Fig. 13) to facilitate the tunnel boring process (see, e.g., paragraphs [0123] - [0124]).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Russell ‘531, to provide one or more of the Paurat launch devices as a ram accelerator, including a launch tube having a projectile and a propellant material within the launch tube, in order to increase the penetration rate of the Paurat system and reduce the time and/or cost associated with tunnel boring.
With respect to claim 2, the Paurat collection assembly will move forward and contact the debris when the boring assembly moves toward the first region due to advancing rotation of the crawler tracks (i.e., the undercarriage 1; Figs. 7-8).
With respect to claim 3, as discussed above, Paurat discloses a second member in the form of a conveyor.
With respect to claims 5-6, Paurat further discloses a computing device (i.e., a computer; see page 4, lines 13-19) configured to cause the launch device to accelerate the projectile into contact with the first region (e.g., the computer controls the aim of the launcher), cause the cutting tool to contact the first region (e.g., the computer controls the position of the cutting arm), and move the boring assembly into position (e.g., the computer controls the position of the tunnel borer).  Paurat also inherently discloses first and second controllers, as would be necessary to effect the control of the aim of the launcher and the control of the position of the cutting arm, as discussed above.  Further, Russell ‘531 discloses setting firing parameters based, for example, on properties of the geologic material (see, e.g., Fig. 15 and paragraph [0129]).
With respect to claim 9, Russell ‘531 further discloses interior features in the launch tube (e.g., baffles; see paragraph [0062], [0135]) that interact with exterior features on the projectile (e.g., fins 416; Figs. 4-5).

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Paurat and Russell ‘531, as applied to claim 3 above, and further in view of Poundstone, U.S. Patent No. 3,922,015.
As discussed above, the combination of Paurat and Russell ‘531 meets all of the limitations of claim 3.  The combination of references, however, does not specifically disclose a movable receptacle, as recited in claim 4.
In the same field of endeavor, Poundstone discloses a mining/tunneling machine (see Fig. 3) having, at a forward end, a cutting tool (dislodging device 47) rotatably attached to a boom 46 and a conveyor 52 that transports cut material to the rear of the machine.  Poundstone teaches the use of a movable receptacle (shuttle car 53) to receive the cut material transported by the conveyor.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Poundstone, to provide a movable receptacle in the Paurat system, in order to facilitate transport of cut material away from the working face area.

6.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Paurat and Russell ‘531, as applied to claim 1 above, and further in view of Brandl et al., U.S. Patent Application Publication No. 2017/0298730 (“Brandl”).
As discussed above, the combination of Paurat and Russell ‘531 meets all of the limitations of claim 1.  The combination of references, however, does not specifically disclose a tunnel stabilization mechanism, as recited in claim 7.
In the same field of endeavor, Brandl discloses a tunneling machine (see cutting apparatus 100; e.g., Figs. 1-2) having a cutting tool (e.g., cutting heads 128) and teaches providing a tunnel stabilization mechanism (see bolting units 107) in conjunction therewith.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Brandl, to provide the Paurat system with a stabilization mechanism, in order to maintain safe operation of the system.
With respect to claim 8, Brandl discloses using the stabilization mechanism 107 to install bolts into a ceiling of the tunnel for the purpose of securing a mesh structure thereto (see paragraph [0041]).

7.	Claims 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, U.S. Patent Application Publication No. 2017/0130531 (“Russell ‘531”) in view of Brandl et al., U.S. Patent Application Publication No. 2017/0298730 (“Brandl”).
Russell ‘531 discloses a method (see Figs. 12-13) comprising: 
accelerating one or more first projectiles (see launch tubes 106 and the projectiles launched therefrom in Fig. 12) into contact with one or more first regions of geologic material (i.e., one or more of the holes 102 that are formed by the projectiles; see the upper portion of Fig. 13) that are adjacent to a second region of the geologic material (i.e., one or more of the unbroken geologic material sections 1304 remaining between the holes 102, as shown in the upper portion of Fig. 13), wherein the one or more first projectiles at least partially weaken the geologic material at the one or more first regions to form a recess (i.e., one of the holes 102) having a first surface (e.g., the bottom of the hole 102) that is a first distance away from a cutting surface of a cutting tool (i.e., rotary breaker device 1314 in the upper portion of Fig. 13), wherein a second surface of the second region (e.g., the ends of the one or more unbroken sections 1304 between the holes 102) is a second distance away from the cutting surface, and wherein the second distance is less than the first distance (Russell ‘531 describes using the rotary breaker device 1314 to break apart the geologic material sections 1304, such that they become displaced geologic material sections 1312, as shown in Fig. 13; when the breaker device 1314 initially contacts one or more of the unbroken sections 1304, it will be closer to the second surface (i.e., the end of an unbroken section 1304) of the second region than it is to the first surface (i.e., the bottom of a hole 102) of the first region); 
contacting the second region of the geologic material with the cutting surface of the cutting tool to displace at least a portion of the geologic material at the second region (see the displaced geologic material sections 1312 in the lower portion of Fig. 13) and form a first section of a shaft (the first shaft section, or at least a portion thereof, can be seen in Fig. 13).
Russell ‘531 does not specifically disclose moving the cutting tool into the first section of a shaft, as recited.  
In the same field of endeavor, Brandl discloses a tunneling machine (see cutting apparatus 100; e.g., Figs. 1-2) having a cutting tool (e.g., cutting heads 128) and teaches moving the tunneling machine forward into an area after the area has been excavated by the machine (see paragraph [0052]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Brandl, to move the Russell ‘531 cutting tool into a first section after that first section has been formed by the machine, in order to advance the tunnel being excavated by the system.
	With respect to claim 11, Russell ‘531 discloses that the one or more first projectiles are accelerated from an assembly (e.g., one or more of the launch tubes 106 in Fig. 12) and that each of the launch tubes 106 includes a projectile 104 and a propellant (as part of a boost mechanism 116; see Fig. 1; Russell ‘531 [0043]: “the boost mechanism 116 may include one or more propellant materials ... to accelerate the projectile...”).  The Russell ‘531 assembly (Fig. 12) is also separate from and separately movable relative to the cutting tool (i.e., the rotary breaker device 1314 of Fig. 13; note, for example, that Russell ‘531 indicates that the devices of Fig. 13, including the rotary breaker device 1314 may be used in conjunction with holes 102 formed using drilling techniques other than the launch tubes and projectiles of Fig. 12; see [0123]).
With respect to claim 14, it is inherent in Brandl that the sequence of moving the machine forward into a newly-formed section is repetitive, in order to drive a tunnel having more than a trivial length.

8.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Russell ‘531 and Brandl as applied to claim 10 above and further in view of Paurat et al., Canadian patent publication no. CA-2,107,536-A (“Paurat”).
	As discussed above, the combination of Russell ‘531 and Brandl meets all of the limitations of claim 10.  Although Russell ‘531 further discloses a removal device 1320 (Fig. 13) for removing debris formed by the projectiles and the cutting tool (e.g., the displaced geologic material sections 1312 shown in the lower portion of Fig. 13), neither Russell ‘531 nor Brandl specifically discloses a debris-moving member positioned below the cutting tool, as recited in claim 12.
	In the same field of endeavor, Paurat discloses a tunnel driving machine (see, e.g., the tunnel borer of Figs. 7-8) including a cutting tool (cutting head 6) having at least one cutting surface for contacting and removing geologic material at a face area (referred to by Paurat as a “head wall”) of a tunnel.  The machine further includes a launch assembly (e.g., the lower launcher 7 shown attached to the machine frame 2 in Fig. 7) and a projectile (explosive charge 8) associated therewith to be used when a hard rock obstacle is encountered that cannot be effectively broken down by the cutting tool (see page 2, lines 7-19).  To remove debris generated by the cutting tool and/or the launch assembly, Paurat teaches the provision of a rock removal arrangement 4 positioned below the cutting tool that includes a loading arrangement and a conveyor (see page 5, lines 26-27).  Paurat further teaches moving a member (i.e., the loading arrangement) into contact with the debris to displace at least a portion of the debris onto the member (the loading arrangement includes a forward loading apron or ramp having an inclined surface, as can be seen for example, in Figs. 1, 3, 7, and 9; due to the inclined surface of the loading arrangement, movement thereof - caused, e.g., by moving the machine frame 2 - will cause a portion of the debris to move onto the first member). Paurat further discloses applying a force to the debris (via the conveyor) to move at least a portion thereof away from the first section of the shaft.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Paurat, to provide the Russell ‘531 device with a loading arrangement  positioned below the cutting tool and an attached conveyor, in order to efficiently remove broken material from the face area.
With respect to claim 13, Paurat further teaches actuating the conveyor to move the at least a portion of the debris.

Allowable Subject Matter
9.	Claims 15-18 and 20 are allowed.

10.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments submitted with the response filed April 25, 2022, have been fully considered, as discussed below.
	Applicant advances the following argument on page 14 of the response:
The cited documents do not teach or suggest use of “a propellant material within the launch tube, wherein ignition of the propellant material applies a first force to the projectile to accelerate the projectile out from the launch tube and into contact with the first region of the geologic material to form a recess having a first surface”

	In response, it is pointed out that the Russell ‘531 reference is relied upon for this teaching.  As explained above with respect to the rejections of independent claim 1 and dependent claim 11, Russell ‘531 discloses a launch tube (e.g., launch tube 106; Fig. 1) that contains both a projectile 104 and a propellant material  (as part of a boost mechanism 116; see Fig. 1; Russell ‘531 [0043]: “the boost mechanism 116 may include one or more propellant materials ... to accelerate the projectile...”).  


	Applicant further presents the following argument, on pages 15-16 of the response:

While Paurat describes, generally, use of explosive charges and cutting tools, Paurat does not describe the selective targeting of one or more first regions of geologic material using projectiles, then the use of a cutting tool to contact an adjacent second region of geologic material after using projectiles to weaken the first region(s) of geologic material. Specifically, Paurat does not teach or suggest use of projectiles to weaken a first region to form a recess that is farther from the cutting surface of a cutting tool than the surface of an adjacent second region of geologic material. Instead, Paurat describes ceasing a boring operation when hard rock is encountered, disintegrating the rock using an explosive charge, removing the hard rock, then continuing the boring operation. Use of explosive charges as described in Paurat would presumably provide the tunnel borer with access to additional material that is farther away from the tunnel borer by removing the hard rock, rather than enabling the tunnel borer to interact with a second region that is closer to the cutting surface than the region affected by the explosive charge.

	The examiner disagrees with applicant’s characterization of Paurat; as explained in the body of the rejection above, Paurat does, in fact, describe selective targeting of particular regions of geologic material using projectiles (Paurat targets “hard rock obstacles” in the head wall with the projectiles from the launcher 7) and also describes the use of the cutting tool (cutting head 6) to contact an adjacent region of geologic material (i.e., portions of the head wall that are not part of a “hard rock obstacle”).  In other words, Paurat discloses using the projectile launcher 7 only when a hard rock obstacle is encountered; when this is not the case, the cutting tool is used (see Paurat page 2, lines 7-35).
	Applicant further argues, generally, that the amendments to independent claim 1 overcome the Paurat reference.  The relevant portion of amended claim 1 recites the following in lines 13-17:
... wherein one or more of the cutting tool or the at least one cutting surface is movable to contact a second region of the geologic material adjacent to the first region, wherein a second surface of the second region is closer to the at least one cutting surface than the first region;

	As pointed out above in the rejection of claim 1, this language is interpreted as an intended use limitation.  Such intended use limitations appearing in an apparatus claim are considered to be met so long as the prior art device is capable of performing the recited functions (whether or not the prior art reference actually intends or contemplates such a manner of operation).  See, MPEP 2114 II.  In the present case, the Paurat machine is capable of moving its cutting tool (i.e., the cutting head 6), or at least one cutting surface thereof, to contact a second region adjacent a first region that has been (or will be) impacted by a projectile from the launch tube.  The Paurat machine is further capable of doing this when the second region is closer to the cutting head than it is to the first region.  Accordingly, this claim limitation is considered to be fully met by the applied references.
	
	Applicant’s remaining arguments have been fully considered but are moot in view of the new grounds of rejection advanced herein.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                              06 June 2022